Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2021 has been entered.
 
Detailed Action
	This action is in response to the papers filed October 9, 2021. 

Amendments
           Applicant's response and amendments, filed September 8, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claim 6, and amended Claims 1 and 4.
Claims 1-5 and 7-10 are pending and under consideration. 

Priority
This application is a division of application 14/803,343 filed on July 20, 2015, now abandoned. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).
While a certified copy of the foreign patent application KR 10-2014-0093458 filed July 23, 2014 is provided with parent application 14/803,343, a certified English translation of said foreign patent application has not been provided. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, KR 10-2014-0093458 filed July 23, 2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant Claims 1 and 4 recite SEQ ID NO’s 15-19, said nucleotide sequences are not found in the disclosure of KR 10-2014-0093458 filed July 23, 2014. 
Rather, support for SEQ ID NO’s 15-19 are found in the specification of 14/803,343 filed on July 20, 2015 (Table 3).
Accordingly, the effective priority date of the instant claims is granted as July 20, 2015. 


with particularity by page and line number in the reply to this Action.

Response to Amendment
Applicant argues that an English translation of the KR 10-2014-0093458 filed July 23, 2014 is provided in the papers filed September 8, 2021.
Applicant’s argument(s) has been fully considered, but is not persuasive. The papers appear to be an English translation of KR-10-2015-0101204, not KR 10-2014-0093458. 
Originally filed foreign priority document KR-10-2014-0093458 is only 32 pages (32-1 to 32-32; as evidenced by the papers filed in parent application 14/803,343) and discloses only Table 1 and Figures 1-5. 
Foreign priority document KR-10-2014-0093458 is silent to Figures 6-13 and Tables 2-5 of KR 10-2015-0101204. 
Applicant should provide the Office with a complete copy of KR-10-2014-0093458 to clarify the record, and allow the reader to directly compare the complete copy of KR-10-2014-0093458 with the translation document provided September 8, 2021 and asserted to be an English translation of the KR 10-2014-0093458 filed July 23, 2014.

In the papers filed June 11, 2021, Applicant asserts providing an apparent English translation of the KR 10-2014-0093458 filed July 23, 2014. 
As a first matter, the apparent English translation papers do not actually identify or otherwise specify the application number of said document. For example, there are no page headers or footers that cite KR 10-2014-0093458. See, for example, page headers in foreign document KR-101494773 papers (of record in IDS). See also, for example, page headers in foreign document KR-10-2014-0093458 papers (of record in parent application 14/803,343). 
As a second matter, the transmittal letter asserting Translation Verification leaves blank and fails to identify the name of said translator, nor the post office address, nor the signature of said translator. Thus, it is considered that the provided papers are not, in fact, certified English translations of the KR 10-2014-0093458 filed July 23, 2014. Foreign Priority Not Substantiated. See MPEP 2304.01(c).

Applicant argues that instant SEQ ID NO’s: 15-19 are supported in the original foreign document KR-10-2014-0093458 document, to wit, page 12 and Table 3.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s representative is factually incorrect. Instant SEQ ID NO’s: 15-19 are disclosed in instant Table 3. The original foreign document KR-10-2014-0093458 document discloses one table [0046], which appears to be identical to instant Table 1. There is no Table 2 or Table 3 provided in 

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 4 recite SEQ ID NO’s 15-19.
With respect to SEQ ID NO:15, the Sequence Listing and specification disclose SEQ ID NO:15 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S1 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cgatgtctaagctgaccgggaccgtgattccatgaccttagagttgccaccagggaatcctatgctcggacg   
The Examiner notes that instant SEQ ID NO:15 is identical to SEQ ID NO:20 (disclosed in Table 4; search results of SEQ ID NO:15 available in SCORE). Thus, Applicant has provided two different SEQ ID NO’s for the same nucleotide sequence.
SEQ ID NO:15 (and thus also SEQ ID NO:20) is/are free of the prior art.

With respect to SEQ ID NO:16, the Sequence Listing and specification disclose SEQ ID NO:16 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S2 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cggtcagcttagacatcgggctcacattggctacagctatccgatcgaggcatgcatactgagagcgttccg 
SEQ ID NO:16 is free of the prior art.

With respect to SEQ ID NO:17, the Sequence Listing and specification disclose SEQ ID NO:17 to be 72 nucleotides in length, used to form a triangular prism (L-TP) S3 (Table 3).
Nucleotides 18-19, 36-37, and 54-55 (bold, underlined) are internal spacers
cctggtggcaactctaaggcgtatctgaactgcgaccatgcctcgatcggatagccaccgaatggtgtatcg 
SEQ ID NO:17 is free of the prior art.

With respect to SEQ ID NO:18, the Sequence Listing and specification disclose SEQ ID NO:18 to be 54 nucleotides in length, used to form a triangular prism (L-TP) S4 (Table 3).
Nucleotides 18-19 and 36-37 (bold, underlined) are internal spacers
ctgtagccaatgtgagcccgtccgagcataggattccgatacaccattcggtgg 
SEQ ID NO:18 is free of the prior art.

With respect to SEQ ID NO:19, the Sequence Listing and specification disclose SEQ ID NO:19 to be 54 nucleotides in length, used to form a triangular prism (L-TP) S5 (Table 3).
Nucleotides 18-19 and 36-37 (bold, underlined) are internal spacers
gtcgcagttcagatacgcgtcatggaatcacggtcccggaacgctctcagtatg
SEQ ID NO:19 is free of the prior art.

Claim Objections
2. 	The prior objections to Claims 1, 3-4, and 9-10 are withdrawn in light of Applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 101
3.	The prior rejections of Claims 1-3, 5, 7, and 9 under 35 U.S.C. 101 are withdrawn in light of Applicant’s amendment to the independent claim to cancel recitation of “using”, and instead recite “administering”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	The prior rejection of Claims 1-3, 5, 7, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to independent Claim 1 to recite “a self-assembled 3-D nucleic acid nanostructure as a pharmaceutically active ingredient” and “the pharmaceutically active ingredient has an L-DNA….structure”, and cancellation of the term “selectively”, which the Examiner finds persuasive. 

5. 	The prior rejection of Claims 4, 8, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to independent Claim 4 to cancel the term “selectively”, and to recite that the self-assembled 3-D nucleic acid nanostructure carries the anticancer agent, which the Examiner finds persuasive. 

6. 	Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 4 recite methods of in vivo delivering a pharmaceutically active ingredient selectively to cancer tissue, the method comprising the step of administering to a subject in need thereof a self-assembled 3-D nucleic acid nanostructure, 

the single strands form the sides of the self-assembled 3-D nucleic acid nanostructure; and 
the number of the single strands is 4 or more, 
wherein the drug carrier has an L-DNA tetrahedron structure composed of 4 strands of L-DNA 55-mer, 
wherein the drug carrier does not comprise a targeting ligand for the tissue, and 
wherein each of the single strands consists of an L-DNA nucleotide sequence selected from the group consisting of SEQ ID NOs: 15 to 19.

The claims are considered to lack inadequate written description because there is no clear correspondence between each of the positively recited single strands that necessarily, sufficiently and predictably form the positively recited self-assembled 3-D nucleic acid nanostructure. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

As a first matter, Claims 1 and 4 recite “the number of the single strands is 4 or more”, whereby each of the single strands is selected from the group consisting of SEQ ID NO’s 15-19. A choice of 5 single strand nucleotide sequences. The claims reasonably encompass self-assembled 3-D nucleic acid nanostructures composed of only SEQ ID NO:15 single strands, only SEQ ID NO:16 single strands, only SEQ ID NO:17 single strands, etc… The claims are considered to lack adequate written description for the self-assembled 3-D nucleic acid nanostructure composed of only: 
i) four, or more, single strands of SEQ ID NO:15; 
ii) four, or more, single strands of SEQ ID NO:16; 
iii) four, or more, single strands of SEQ ID NO:17; 
iv) four, or more, single strands of SEQ ID NO:18; and 
v) four, or more, single strands of SEQ ID NO:19. 
The claimed genus of self-assembled 3-D nucleic acid nanostructures are deficient for one or more of SEQ ID NO:15, 16, 17, 18, and/or 19.
The specification fails to disclose, by words or by working example, the formation of L-DNA tetrahedron structures composed of only 4 strands of only single strands consisting of SEQ ID NO:15, only 4 strands of only single strands consisting of SEQ ID NO:16, only 4 strands of only single strands consisting of SEQ ID NO:17, only 4 strands of only single strands consisting 
The specification fails to disclose, by words or by working example, the formation of L-DNA tetrahedron structures composed of 4 or more strands of only single strands consisting of SEQ ID NO:15, 4 or more strands of only single strands consisting of SEQ ID NO:16, 4 or more strands of only single strands consisting of SEQ ID NO:17, 4 or more strands of only single strands consisting of SEQ ID NO:18, nor 4 or more strands of only single strands consisting of SEQ ID NO:19, as encompassed by the claims. 
Rather, the specification discloses (Table 3) a triangular prism (L-TP) self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand of SEQ ID NO:15; 
ii) a single strand of SEQ ID NO:16; 
iii) a single strand of SEQ ID NO:17; 
iv) a single strand of SEQ ID NO:18; and 
v) a single strand of SEQ ID NO:19. 
Thus, at least five single strands, each of a different nucleotide sequence, is required to sufficiently, necessarily, and predictably yield the self-assembled 3-D nucleic acid nanostructure that is a triangular prism (L-TP), not a tetrahedron (L-Td), cube (L-Cb), or octahedron (L-Od).

As a second matter, Claims 1 and 4 recite “the number of the single strands is 4 or more”, whereby each of the single strands is selected from the group consisting of SEQ ID NO’s 15-19. A choice of 5 single strand nucleotide sequences. 
The claims reasonably encompass self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand from each of SEQ ID NO:15, 16, 17, and 18; 
ii) a single strand from each of SEQ ID NO:15, 16, 17, and 19; 
iii) a single strand from each of SEQ ID NO:15, 16, 18, and 19; 
iv) a single strand from each of SEQ ID NO:15, 17, 18, and 19; and 
v) a single strand from each of SEQ ID NO:16, 17, 18, and 19. 
The claimed genus of self-assembled 3-D nucleic acid nanostructures are deficient for at least one of SEQ ID NO:15, 16, 17, 18, and/or 19.
The specification fails to disclose, by words or by working example, the formation of L-DNA self-assembled 3-D nucleic acid nanostructure composed of only a single strand from each of SEQ ID NO:15, 16, 17, and 18, composed of only a single strand from each of SEQ ID NO:15, 16, 17, and 19, composed of only a single strand from each of SEQ ID NO:15, 16, 18, and 19, composed of only a single strand from each of SEQ ID NO:15, 17, 18, and 19, nor composed of only a single strand from each of SEQ ID NO:16, 17, 18, and 19. 
Rather, the specification discloses (Table 3) a triangular prism (L-TP) self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand of SEQ ID NO:15; 
ii) a single strand of SEQ ID NO:16; 
iii) a single strand of SEQ ID NO:17; 
iv) a single strand of SEQ ID NO:18; and 
v) a single strand of SEQ ID NO:19. 


The specification fails to disclose, by words or by working example, the formation of L-DNA tetrahedron structures composed of 4 or more strands of only single strands consisting of SEQ ID NO:15, 4 or more strands of only single strands consisting of SEQ ID NO:16, 4 or more strands of only single strands consisting of SEQ ID NO:17, 4 or more strands of only single strands consisting of SEQ ID NO:18, nor 4 or more strands of only single strands consisting of SEQ ID NO:19, as encompassed by the claims. 
Rather, the specification discloses (Table 3) a triangular prism (L-TP) self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand of SEQ ID NO:15; 
ii) a single strand of SEQ ID NO:16; 
iii) a single strand of SEQ ID NO:17; 
iv) a single strand of SEQ ID NO:18; and 
v) a single strand of SEQ ID NO:19. 
Thus, at least five single strands, each of a different nucleotide sequence, is required to sufficiently, necessarily, and predictably yield the self-assembled 3-D nucleic acid nanostructure that is a triangular prism (L-TP), not a tetrahedron (L-Td), cube (L-Cb), or octahedron (L-Od).

deVries et al (J. Controlled Release 172: 467-483, 2013; available online June 3, 2013; of record in IDS) is considered relevant art for having taught DNA origami, whereby the various shapes, geometries, and sizes are readily accessible (Abstract), e.g. to produce squares, triangles, star-shapes using a long single stranded DNA scaffold molecule hybridized with many short DNA “staple” strands (pg 467, Introduction, col. 2), whereby different combinations of the single strands can result in different shapes and sizes of self-assembled 3-D nanostructures (Figures 3b and 7). The use of DNA nanobjects is still in its early stages (pg 468, col. 2).
Zhang et al (ACS Nano 8(7): 6633-6643, 2014; available June 25, 2014) is considered relevant art for having taught DNA origami is the folding of a long single stranded DNA scaffold molecule into arbitrary shapes by hybridizing with hundreds of short DNA strands (helper strands of oligonucleotides), whereby said helper strands define the shape of the DNA scaffold molecule (pgs 6633-6634, joining ¶). 
Thus, knowing the nucleotide sequence of the single stranded DNA scaffold molecule does not immediately inform the ordinary artisan as to the nucleotide length(s) and nucleotide sequence(s) of the corresponding second, third, fourth, fifth, sixth, etc… helper/staple strands, nor inform the ordinary artisan as to what the resulting shape of the 3-D nanostructure(s) will be. The art does not recognize a structure/function nexus between the knowing sequence of a first reference DNA scaffold molecule and the corresponding helper/staple strand oligonucleotides such that the ordinary artisan would therefore immediately know the corresponding nucleotide lengths and nucleotide sequences of the necessary second, third, fourth, fifth, sixth, etc… helper strands to necessarily and predictably achieve the desired shape of the self-assembled 3-D nanostructure.
Furthermore, to the extent that the instant claims are directed to self-assembled 3-D nanostructures that are able to selectively deliver a drug/pharmaceutically active agent to cancer tissue in vivo, Zhang et al taught that in vivo tumor accumulation is a shape-dependent variable, 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of self-assembled 3-D nucleic acid nanostructures, at the time the application was filed. 

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Response to Arguments
The Examiner acknowledges and has considered the Ahn Declaration, Lee Declaration, Kim-1 Declaration, Kim-2 Declaration, and Kim-3 Declaration filed under 37 CFR §1.132 on September 8, 2021. 
Applicants declare that Figure 1, color-coded (the same colored single strand), can form an L-DNA triangular prism, for example, a L-DNA triangular prism structure composed of 4 to 8 strands of only single strands consisting of SEQ ID NO:15. 
Applicant’s declarations have been fully considered, but is not persuasive. 
As a first matter, Figure 1, color-coded, does not disclose the “same colored single strand”. Rather, Strand 1 has a first sequence (blue, green, red), Strand 2 has a second sequence (yellow, green, black), Strand 3 has a third sequence (blue, grey, black), and Strand 4 has a fourth sequence (yellow, grey, red). 
SEQ ID NO:15 (72 nucleotides) comprises four sub-domains (D1, D2, D3, and D4) each separated by the gg or cc di-nucleotide motif, as shown below.
cgatgtctaagctgaccgggaccgtgattccatgaccttagagttgccaccagggaatcctatgctcggacg
However, D1 does not hybridize to D2, D3, nor D4, nor reverse-complements thereof. For example, D1-vs D2
cgatgtctaagctgaccg
gaccgtgattccatga
For example, D1-vs D2 (reverse complement)
cgatgtctaagctgaccg
tcatggaatcacggtc
Similarly, D2 does not hybridize to D3, nor D4, nor reverse-complements thereof. 

cgatgtctaagctgaccg
cgatgtctaagctgaccg
D2 of SEQ ID NO:15 hybridizes to D2 of SEQ ID NO:19.
accgtgattccatga
tggcactaaggtact
D3 of SEQ ID NO:15 hybridizes to D1 of SEQ ID NO:17.
ttagagttgccaccag
aatctcaacggtggtc
D4 of SEQ ID NO:15 hybridizes to D2 of SEQ ID NO:18.
aatcctatgctcggacg
ttaggatacgagcctgc
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:15 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:16 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:17 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:18 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:19 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.

As a second matter, Figure 2a is disclosed to demonstrate formation of L-DNA tetrahedrons-vs- D-DNA tetrahedrons, per the protocol of Kim et al (2014). Kim et al 
Thus, while instant Figure 2a (color drawings) illustrates four strands of the same color, such merely represents that at least four strands are required to form the tetrahedron, not that each strand has the identical nucleotide sequence. Neither the instant specification, nor Applicant’s own prior published protocol, disclose objective evidence that 4 to 8 molecules of SEQ ID NO:15 alone are sufficient to self-assembled L-DNA triangular prism. Rather, at least four strands, each strand composed of different nucleotide sequence, are require to self-assemble into a 3D triangular prism, as illustrated in Figure 1 (color drawings).

Applicant argues that the feature of the various L-DNA nanostructures composed of 4 or more strands of SEQ is at least impliedly taught by the present application as it was originally filed. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Instant independent claims recite “the total number of single strands is 4 or more, and thus there is no upper limit. 
Instant independent claims recite “wherein each of single strands consists of an L-DNA nucleotide sequence selected from the group consisting of any one of SEQ ID NOs: 15 to 19”. 
The specification discloses (Table 3) a triangular prism (L-TP) self-assembled 3-D nucleic acid nanostructure composed of the combination of:
i) a single strand of SEQ ID NO:15; 
ii) a single strand of SEQ ID NO:16; 
iii) a single strand of SEQ ID NO:17; 
iv) a single strand of SEQ ID NO:18; and 
v) a single strand of SEQ ID NO:19. 
Thus, five single strands, each of a different nucleotide sequence, is required to sufficiently, necessarily, and predictably yield the self-assembled 3-D nucleic acid nanostructure that is a triangular prism (L-TP), not a tetrahedron (L-Td), cube (L-Cb), or octahedron (L-Od).
Instant independent claims are broader in scope to that disclosed by Table 3 because the claims recite a genus triangular prisms composed of only four single strands, not five single strands. The specification fails to disclose such embodiments, nor does Applicant point to where such written description support is found. 
Instant independent claims are broader in scope to that disclosed by Table 3 because the claims recite a genus triangular prisms composed of only six, seven, eight, nine, ten, or more, etc… single strands. The specification fails to disclose such embodiments, nor does Applicant point to where such written description support is found. 
Instant independent claims are broader in scope to that disclosed by Table 3 because the claims recite a genus triangular prisms composed of only four single strands, each having the identical nucleotide sequence, e.g. consist only of SEQ ID NO:15. The specification fails to 
Instant independent claims are broader in scope to that disclosed by Table 3 because the claims recite a genus triangular prisms composed of only five single strands, each having the identical nucleotide sequence, e.g. consist only of SEQ ID NO:15. The specification fails to disclose such embodiments, nor does Applicant point to where such written description support is found. 
Instant independent claims are broader in scope to that disclosed by Table 3 because the claims recite a genus triangular prisms composed of only six, seven, eight, nine, ten, or more, etc… single strands, each having the identical nucleotide sequence, e.g. consist only of SEQ ID NO:15. The specification fails to disclose such embodiments, nor does Applicant point to where such written description support is found. 

Applicant argues that Figures 1-13 provide adequate written description for the instant claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Figures 1-2 evidence that the triangular prisms are composed of four single stranded nucleic acid molecules. Table 3 evidences that the triangular prism using the instantly recited SEQ ID NO’s requires a single strand of each of SEQ ID NO:15, 16, 17, 18, and 19. 
Neither the Figures nor the specification provide disclosure, implicitly or explicitly, of triangular prism formed using only SEQ ID NO:15, nor formed using only SEQ ID NO:16, nor formed using only SEQ ID NO:17, nor formed using only SEQ ID NO:18, nor formed using only SEQ ID NO:19. 
Neither the Figures nor the specification provide disclosure, implicitly or explicitly, of triangular prism formed using only four strands of, e.g. SEQ ID NO:15, using only five strands of, e.g. SEQ ID NO:15, using only six strands of, e.g. SEQ ID NO:15, using only 8 strands of, e.g. SEQ ID NO:15, using only 10 strands of, e.g. SEQ ID NO:15, using only 12 strands of, e.g. SEQ ID NO:15, etc…, or more, as encompassed by the present recitation in the claims. 

7. 	Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an L-DNA triangular prism structure self-assembled from the combination of:
i) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:15; 
ii) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:16; 
iii) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:17; 
iv) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:18; and 
v) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:19, 
does not reasonably provide enablement for: 
an L-DNA triangular prism structure consisting of 4 to 8 strands of an L-DNA nucleotide sequence of SEQ ID NO:15; 

an L-DNA triangular prism structure consisting of 4 to 8 strands of an L-DNA nucleotide sequence of SEQ ID NO:17;
an L-DNA triangular prism structure consisting of 4 to 8 strands of an L-DNA nucleotide sequence of SEQ ID NO:18; nor 
an L-DNA triangular prism structure consisting of 4 to 8 strands of an L-DNA nucleotide sequence of SEQ ID NO:19.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
	The nature of the invention is a nucleic acid nanostructure having the shape of a triangular prism, being formed via the nucleotide hybridization between complementary single strand nucleic acid molecules (see Figure 1, color drawings).

	The breadth of the instantly claimed invention encompasses triangular prism formed using only 4 to 8 strands of S1 (SEQ ID NO:15), in the absence of S2, S3, S4, and S5.
The breadth of the instantly claimed invention encompasses triangular prism formed using only 4 to 8 strands of S2 (SEQ ID NO:16), in the absence of S1, S3, S4, and S5.
The breadth of the instantly claimed invention encompasses triangular prism formed using only 4 to 8 strands of S3 (SEQ ID NO:17), in the absence of S1, S2, S4, and S5.
The breadth of the instantly claimed invention encompasses triangular prism formed using only 4 to 8 strands of S4 (SEQ ID NO:18), in the absence of S1, S2, S3, and S5.
The breadth of the instantly claimed invention encompasses triangular prism formed using only 4 to 8 strands of S5 (SEQ ID NO:19), in the absence of S1, S2, S3, and S4.

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Lin et al (NanoLetters 9(1):433-436, 2009; of record in IDS) is considered relevant prior art for having taught the synthesis of self-assembling L-DNA nanostructures, whereby the L-DNA architectures are created via Watson-Crick base-pairing between the different single strand nucleic acids (Figures 1a and 2a). 

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
The specification discloses (Table 3) the formation of a triangular prism achieved using a combination of five single strand molecules, S1 (SEQ ID NO:15), S2 (SEQ ID NO:16), S3 (SEQ ID NO:17), S4 (SEQ ID NO:18), and S5 (SEQ ID NO:19). 
The specification fails to disclose the synthesis of triangular prisms formed using only 4 to 8 strands of: 
S1 (SEQ ID NO:15), in the absence of S2, S3, S4, and S5; 
S2 (SEQ ID NO:16), in the absence of S1, S3, S4, and S5;
S3 (SEQ ID NO:17), in the absence of S1, S2, S4, and S5;
S4 (SEQ ID NO:18), in the absence of S1, S2, S3, and S5; or


Applicants declare that they can form an L-DNA triangular prism composed of 4 to 8 strands of: 
only single strands consisting of SEQ ID NO:15; 
only single strands consisting of SEQ ID NO:16; 
only single strands consisting of SEQ ID NO:17; 
only single strands consisting of SEQ ID NO:18; or 
only single strands consisting of SEQ ID NO:19. 
SEQ ID NO:15 (72 nucleotides) comprises four sub-domains (D1, D2, D3, and D4) each separated by the gg or cc di-nucleotide motif, as shown below.
cgatgtctaagctgaccgggaccgtgattccatgaccttagagttgccaccagggaatcctatgctcggacg
However, D1 does not hybridize to D2, D3, nor D4, nor reverse-complements thereof. For example, D1-vs D2
cgatgtctaagctgaccg
gaccgtgattccatga
For example, D1-vs D2 (reverse complement)
cgatgtctaagctgaccg
tcatggaatcacggtc
Similarly, D2 does not hybridize to D3, nor D4, nor reverse-complements thereof. 
Rather, as evidenced by Table 3, D1 of SEQ ID NO:15 hybridizes to D1 of SEQ ID NO:16.
cgatgtctaagctgaccg
cgatgtctaagctgaccg
D2 of SEQ ID NO:15 hybridizes to D2 of SEQ ID NO:19.
accgtgattccatga
tggcactaaggtact
D3 of SEQ ID NO:15 hybridizes to D1 of SEQ ID NO:17.
ttagagttgccaccag
aatctcaacggtggtc

aatcctatgctcggacg
ttaggatacgagcctgc
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:15 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:16 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:17 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:18 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Applicant fails to provide objective evidence that 4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:19 necessarily and sufficiently self-assemble into the L-DNA triangular prism presently claimed.
Thus, those of ordinary skill in the art would recognize Applicant’s assertions to contradict the natural law of chemistry. 
The specification fails to disclose the reaction conditions, e.g. annealing temperatures and time, necessary to allow 4 to 8 strands of the identical nucleotide sequence to hybridize, thereby self-assemble into the L-DNA triangular prism presently claimed.

The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon natural law of chemistry, what is known in the art, and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that:
4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:15 necessarily and sufficiently self-assemble into the L-DNA triangular prism; 

4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:17 necessarily and sufficiently self-assemble into the L-DNA triangular prism; 
4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:18 necessarily and sufficiently self-assemble into the L-DNA triangular prism; and
4 to 8 molecules of a nucleotide sequence consisting of SEQ ID NO:19 necessarily and sufficiently self-assemble into the L-DNA triangular prism. 
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations and natural laws of chemistry commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to an L-DNA triangular prism structure self-assembled from the combination of:
i) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:15; 
ii) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:16; 
iii) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:17; 
iv) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:18; and 
v) at least one single strand of an L-DNA nucleotide sequence of SEQ ID NO:19, is proper. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al (NanoLetters 9(1):433-436, 2009; of record in IDS) is considered relevant prior art for having taught the synthesis of self-assembling L-DNA nanostructures, whereby the L-DNA architectures feature superior nuclease resistance thus are appealing for in vivo medical applications. Lin et al taught that the L-DNA nanostructures are physically and chemically identical to their D-DNA counterparts under non-chiral circumstances. Given a rich toolbox of DNA-tile motifs, it is therefore a straightforward and attractive idea to construct nanoarchitectures with L-DNA in substitution to the normally used D-DNA. The geometry and periodicity of the resulting structures is expected to be identical to those composed of D-DNA. Moreover, L-DNA strand is known to be resistant to various nucleases that only act on the D-DNA substrates. Therefore, for in vivo diagnostic and therapeutic applications using nucleic acids-based nanostructures, the nuclease-resistant property is highly desirable, which inspired [Lin et al] to explore L-DNA self-assembly (pg 433, col. 2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633